 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
 7   Attorney for Anthony Shorter

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:16-cr-173-APG-GWF

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                   (Second Request)
14   ANTHONY SHORTER,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Monique Kirtley, Assistant Federal Public Defender, counsel for Anthony Shorter, that the
21   Revocation Hearing currently scheduled on April 1, 2019 at 9:00 am, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      The defendant is currently participating in the C.A.R.E. Program, with an
25   anticipated graduation date in mid-June 2019.
26          2.      Defendant is not in custody and agrees with the need for the continuance.
 1          3.      The defendant’s degree of success in the C.A.R.E. Program will help inform the
 2   Court’s decision regarding the appropriate disposition of the violations alleged in the petition.
 3          4.      The parties agree to the continuance.
 4          This is the second request for a continuance of the revocation hearing.
 5          DATED this 25th day of March, 2019.
 6
 7    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
 8
 9       /s/ Monique Kirtley                              /s/ Daniel J. Cowhig
      By_____________________________                  By_____________________________
10    MONIQUE KIRTLEY                                  DANIEL J. COWHIG
      Assistant Federal Public Defender                Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:16-cr-173-APG-GWF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     ANTHONY SHORTER,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                    July 9, 2019
     Monday, April 1, 2019 at 9:00 a.m., be vacated and continued to ________________ at the

12            10 30 __.m.;
     hour of ___:___ a     or to a time and date convenient to the court in Courtroom 6C.

13          DATED this 26th
                       ___ day of March, 2019.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
